NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            17-SEP-2020
                                            08:54 AM

                         NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                       OF THE STATE OF HAWAI#I


             STATE OF HAWAI#I, Plaintiff-Appellee, v.
                GABRIEL STAN, Defendant-Appellant


       APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
                    (CR. NO. 1CPC-XX-XXXXXXX)


              ORDER GRANTING MOTION TO DISMISS APPEAL
    (By:   Chan, Presiding Judge, Hiraoka and Wadsworth, JJ.)
           Upon consideration of Defendant-Appellant Gabriel
Stan's September 14, 2020 Motion to Dismiss Appeal, the papers in
support, and the record, it appears that (1) the appeal has been
docketed; (2) Stan seeks to dismiss the appeal; (3) attached to
the motion is Stan's declaration showing he understands the
consequences of voluntary dismissal, consistent with Hawai#i
Rules of Appellate Procedure (HRAP) Rule 42(c); and (4) dismissal
is authorized by HRAP Rule 42(b) and (c).
           Therefore, IT IS HEREBY ORDERED that the motion is
granted, and the appeal is dismissed.
           DATED:   Honolulu, Hawai#i, September 17, 2020.

                                    /s/ Derrick H.M. Chan
                                    Presiding Judge

                                    /s/ Keith K. Hiraoka
                                    Associate Judge

                                    /s/ Clyde J. Wadsworth
                                    Associate Judge